EXHIBIT 10.4

RESOLUTIONS OF

THE BOARD OF DIRECTORS OF

TGR FINANCIAL, INC.

Meeting held September 22, 2012

WHEREAS, pursuant to a Reorganization Agreement and Plan of Share Exchange
between TGR Financial, Inc. (the “Company”) and First National Bank of the Gulf
Coast (the “Bank”), dated June 26, 2012, the Company agreed, following
consummation of a reorganization (the “Reorganization”) whereby the Bank would
become a wholly owned subsidiary of the Company, to adopt the Bank’s Amended and
Restated Directors’ Stock Option Plan (the “Directors’ Plan”) and the Bank’s
Amended and Restated Officers’ and Employees’ Plan (the “Officers’ and
Employees’ Plan”, and, together with the Directors’ Plan, the “Plans”);

WHEREAS, it is anticipated that the Reorganization will be consummated on or
about September 25, 2012 by the filing of Articles of Share Exchange by the
Company with the Department of State of the State of Florida, on which date the
Company will assume the Plans;

WHEREAS, the board of directors (the “Board”) of the Company has determined that
it is in the best interests of the Company and its stockholders to make certain
clarifications as to the operation of the Plans following completion of the
Reorganization; and

WHEREAS, the Board has further determined that it is in the best interests of
the Company and its stockholders to amend certain provisions of the Plans
following completion of the Reorganization.

NOW, THEREFORE, BE IT:

Assumption of the Plans

RESOLVED, that, as of the effective date of the Reorganization, as specified in
the Articles of Share Exchange, each of the Plans will be a Plan of the Company
and not the Bank;

Amendments to the Directors’ Plan

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, the Directors’ Plan is hereby amended to
replace the caption of the Plan with the following caption:

TGR FINANCIAL, INC.

AMENDED AND RESTATED

DIRECTORS’ STOCK OPTION PLAN

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, the Directors’ Plan is hereby amended to
add the following new fourth and fifth recitals to the Plan:

WHEREAS, on September 25, 2012, TGR Financial, Inc. (the “Company”) adopted the
Plan following completion of a reorganization whereby the Bank became a wholly
owned subsidiary of the Company; and

WHEREAS, in light of adoption by the Company of the Plan, in each appropriate
place, taking context into consideration, where the term “Bank” appears in the
Plan, the word “Company” shall be substituted therefor.”



--------------------------------------------------------------------------------

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, the Director’s Plan is hereby amended to
replace the definition of the term “Board” and “Board of Directors” contained in
Article I in its entirety with the following definition:

“Board” or “Board of Directors” shall mean the board of directors of the
Company.

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, the Director’s Plan is hereby amended to
insert the following new definition of the term “Company”, to be placed in
alphabetical order in Article I:

“Company” shall mean TGR Financial, Inc., a Florida corporation.

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, the Director’s Plan is hereby amended to
replace the definition of the term “Director” contained in Article I in its
entirety with the following definition:

“Director” shall mean any individual who is serving as a director of the Company
or the Bank.

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, the Director’s Plan is hereby amended to
replace the definition of the term “Plan” contained in Article I in its entirety
with the following definition:

“Plan” shall mean this TGR Financial, Inc. Amended and Restated Directors’ Stock
Option Plan.

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, the Director’s Plan is hereby amended to
replace the definition of the term “Service” contained in Article I in its
entirety with the following definition:

“Service” shall mean the tenure of an individual as a director of the Company or
the Bank.

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, the Director’s Plan is hereby amended to
replace the definition of the term “Stock” contained in Article I in its
entirety with the following definition:

“Stock” shall mean the common stock of the Company, par value $1.00 per share,
or, in the event that the outstanding shares of Stock are hereafter changed into
or exchanged for shares of a different class of stock or securities of the
Company or some other corporation, such other stock or securities.

 

2



--------------------------------------------------------------------------------

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, Section 2.1 of the Director’s Plan is
hereby amended by replacing such Section 2.1 in its entirety, as follows:

2.1 Name. This plan shall be known as the “TGR Financial, Inc. Amended and
Restated Directors’ Stock Option Plan”.

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, Section 2.4 of the Directors’ Plan is
hereby amended by replacing such Section 2.4 in its entirety, as follows:

2.4 Participants. Only Directors shall be eligible to receive Options under the
Plan.

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, Section 4.3 of the Directors’ Plan is
hereby amended by replacing such Section 4.3 in its entirety, as follows:

4.3 Stock Adjustments; Mergers and Combinations. Notwithstanding any other
provision in this Plan, if the outstanding shares of Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company or of any other corporation by reason of any
merger, consolidation, liquidation, recapitalization, reclassification, stock
split up, combination of shares, or stock dividend, the total number of shares
set forth in Section 4.1 of the Plan and Section 4.1 of the Company’s Amended
and Restated Officers’ and Employees’ Stock Option Plan shall be proportionately
and appropriately adjusted by the Compensation Committee; provided, however, the
maximum number of shares that may be issued under both the Plan and the
Officers’ and Employees’ Amended and Restated Stock Option Plan shall not exceed
10% of the total number of the Company’s issued and outstanding shares of common
stock and preferred stock (if any), in the aggregate, calculated on a
net-settlement basis.

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, Sections 5.5(a) and 5.5(b) of the
Directors’ Plan are hereby amended by replacing such Sections 5.5(a) and 5.5(b)
in their entirety, as follows:

5.5 Effect of Death, Disability, Retirement, or Other Termination of Service.

(a) If an Optionee’s Service shall be terminated for any reason other than the
retirement after age fifty-nine and one-half (59.5) or the disability (as
defined in Section 5.5(c) hereof) or death of the Optionee, then the Options
held by such Optionee, which are vested but unexercised, may be exercised within
ninety (90) days of such termination of Services.

(b) If an Optionee’s Service shall be terminated by reason of retirement from
the Board of Directors of the Bank (or a Related Company) under the Bank’s
retirement plan or policy, or death or disability (as defined in Section 5.5
(c) hereof) of the Optionee, then the Optionee or personal representative or
administrator of the estate of the Optionee or the successor Trustee of the
Optionee’s Trust containing dispositive provisions, or the person or persons to
whom the Option granted hereunder shall have been validly transferred by the
personal representative or administrator pursuant to the Optionee’s will or the
laws of descent and distribution, as the case may be, shall have the right to
exercise the Optionee’s vested portion of the Option at any time during the
option term as defined

 

3



--------------------------------------------------------------------------------

in the Optionee’s award agreement, subject to compliance with Code Section 409A.
Notwithstanding anything to the contrary contained in the Plan, for all Options
granted after June 28, 2010 (the date on which this amended Section 5.5(b) was
approved by the Board of Directors of the Bank), in the event of the death of
the Optionee, the Options must be exercised prior to the expiration of the
Option or within ninety (90) days from the date of Optionee’s death, whichever
is later.

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, Section 8.1 of the Directors’ Plan is
hereby amended by replacing such Section 8.1 in its entirety, as follows:

8.1 Service. Nothing in the Plan or in any Option granted hereunder or in any
Stock Option Agreement relating thereto shall confer upon any Director the right
to continue in the Service of the Company or the Bank.

Amendments to the Officers’ and Employees’ Plan

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, the Officers’ and Employees’ Plan is
hereby amended to replace the caption of the Plan with the following caption:

TGR FINANCIAL, INC.

AMENDED AND RESTATED

OFFICERS’ AND EMPLOYEES’ STOCK OPTION PLAN

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, the Officers’ and Employees’ Plan is
hereby amended to add the following new fourth and fifth recitals to the Plan:

WHEREAS, on September 25, 2012, TGR Financial, Inc. (the “Company”) adopted the
Plan following completion of a reorganization whereby the Bank became a wholly
owned subsidiary of the Company; and

WHEREAS, in light of adoption by the Company of the Plan, in each appropriate
place, taking context into consideration, where the term “Bank” appears in the
Plan, the word “Company” shall be substituted therefor.”

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, the Officers’ and Employees’ Plan is
hereby amended to replace the definition of the term “Board” and “Board of
Directors” contained in Article I in its entirety with the following definition:

“Board” or “Board of Directors” shall mean the board of directors of the
Company.

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, the Officers’ and Employees’ Plan is
hereby amended to insert the following new definition of the term “Company”, to
be placed in alphabetical order in Article I:

“Company” shall mean TGR Financial, Inc., a Florida corporation.

 

4



--------------------------------------------------------------------------------

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, the Officers’ and Employees’ Plan is
hereby amended to replace the definition of the term “Employee” contained in
Article I in its entirety with the following definition:

“Employee” shall mean any individual who is employed with the Company or the
Bank as an officer or employee.

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, the Officers’ and Employees’ Plan is
hereby amended to replace the definition of the term “Plan” contained in Article
I in its entirety with the following definition:

“Plan” shall mean this TGR Financial, Inc. Amended and Restated Officers’ and
Employees’ Stock Option Plan.

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, the Officers’ and Employees’ Plan is
hereby amended to replace the definition of the term “Service” contained in
Article I in its entirety with the following definition:

“Service” shall mean the tenure of an individual as a Employee of the Company or
the Bank.

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, the Officers’ and Employees’ Plan is
hereby amended to replace the definition of the term “Stock” contained in
Article I in its entirety with the following definition:

“Stock” shall mean the common stock of the Company, par value $1.00 per share,
or, in the event that the outstanding shares of Stock are hereafter changed into
or exchanged for shares of a different class of stock or securities of the
Company or some other corporation, such other stock or securities.

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, Section 2.1 of the Officers’ and
Employees’ Plan is hereby amended by replacing such Section 2.1 in its entirety,
as follows:

2.1 Name. This plan shall be known as the “TGR Financial, Inc. Amended and
Restated Officers’ and Employees’ Stock Option Plan”.

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, Section 2.4 of the Officers’ and
Employees’ Plan is hereby amended by replacing such Section 2.4 in its entirety,
as follows:

2.4 Participants. Only Employees shall be eligible to receive Options under the
Plan.

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, Section 4.3 of the Officers’ and
Employees’ Plan is hereby amended by replacing such Section 4.3 in its entirety,
as follows:

4.3 Stock Adjustments; Mergers and Combinations. Notwithstanding any other
provision in this Plan, if the outstanding shares of Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company or of any other corporation by reason of any
merger, consolidation, liquidation, recapitalization,

 

5



--------------------------------------------------------------------------------

reclassification, stock split up, combination of shares, or stock dividend, the
total number of shares set forth in Section 4.1 of the Plan and Section 4.1 of
the Company’s Directors’ Amended and Restated Stock Option Plan shall be
proportionately and appropriately adjusted by the Compensation Committee;
provided, however, the maximum number of shares that may be issued under both
the Plan and the Directors’ Amended and Restated Stock Option Plan shall not
exceed 10% of the total number of the Company’s issued and outstanding shares of
common stock and preferred stock (if any), in the aggregate, calculated on a
net-settlement basis.

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, Sections 5.5(a), 5.5(c) and 5.5(d) of the
Officers’ and Employees’ Plan are hereby amended by replacing such Sections
Sections 5.5(a), 5.5(c) and 5.5(d) in their entirety, as follows:

5.5 Effect of Death, Disability, Retirement, or Other Termination of Service.

(a) If an Optionee’s Service shall be terminated for “cause,” as defined in
Section 5.5 (b) hereof, then any Options held by the Optionee, which are vested
and unexercised may be exercised within ninety (90) days from the date on which
the Optionee is first notified in writing by the Bank of such termination for
cause

(c) If an Optionee’s Service shall be terminated for any reason other than for
cause (as defined in Section 5.5 (b) hereof) and other than the retirement after
age fifty-nine and one-half (59.5) or the disability (as defined in
Section 5.5(e) hereof) or death of the Optionee, then any Options held by such
Optionee, which are vested but unexercised may be exercised within ninety
(90) days of the date of such termination of Service.

(d) If an Optionee’s Service shall be terminated by reason of retirement from
active employment with the Bank (or a Related Company) under the Bank’s
retirement plan or policy, or death or disability (as defined in
Section 5.5(c) hereof) of the Optionee, then the Optionee or personal
representative or administrator of the estate of the Optionee or the successor
Trustee of the Optionee’s Trust containing dispositive provisions, or the person
or persons to whom the Option granted hereunder shall have been validly
transferred by the personal representative or administrator pursuant to the
Optionee’s will or the laws of descent and distribution, as the case may be,
shall have the right to exercise the Optionee’s vested portion of any Options at
any time during the option term as defined in the Optionee’s award agreement,
subject to compliance with Code Section 409A. Notwithstanding anything to the
contrary contained in the Plan, for all Nonstatutory Stock Options (as defined
in the Plan) granted after June 28, 2010 (the date on which this amended
Section 5.5(d) was approved by the Board of Directors of the Bank), in the event
of the death of the Optionee, the Options must be exercised prior to the
expiration of the Option or within ninety (90) days from the date of Optionee’s
death, whichever is later.

FURTHER RESOLVED, that, effective upon completion of the Reorganization and
adoption of the Plans by the Company, Section 10.1 of the Officers’ and
Employees’ Plan is hereby amended by replacing such Section 10.1 in its
entirety, as follows:

10.1 Service. Nothing in the Plan or in any Option granted hereunder or in any
Stock Option Agreement relating thereto shall confer upon any Employee the right
to continue in the Service of the Company or the Bank.

 

6



--------------------------------------------------------------------------------

General Authority

FURTHER RESOLVED, that the Board hereby ratifies and confirms all actions of its
proper officers, directors and agents taken in connection with the foregoing
resolutions; and

FURTHER RESOLVED, that the proper officers of the Company be, and hereby are,
authorized to take any and all such further action and to execute any and all
such further documents, in the name and on behalf of the Company, as shall be
necessary or appropriate to carry out the intent and accomplish the purposes of
the foregoing resolutions.

 

7